FILED
US DISTHIET COURT
GISTRIC? GF SAS YLAND
SRD/MJIM 2018R00467

IN THE UNITED STATESIDESERIET GOURP2
FOR THE DISTRICT OF MARYLAND _
LESS DECI E

AT BALTIMORE °

UNITED STATES OF AMERICA * gYUNDER SEAL yyy
v. *  CRIMINALNO. G LR~/ 9-O 56 7
*
DAVID JAMES GREEN, and * (Conspiracy to Commit Mail Fraud,
MCARNOLD CHARLEMAGNE * 18 U.S.C. § 1349; Mail Fraud, 18
* — -USS.C. § 1341; Forfeiture, 18 U.S.C. §
Defendants. * 981(a)(1)(C), 28 U.S.C. § 2461(c))
RARE
INDICTMENT
COUNT ONE

(Conspiracy to Commit Mail Fraud)
The Grand Jury for the District of Maryland charges that:
Introduction

At all times relevant to this Indictment:

1, Defendant MCARNOLD CHARLEMAGNE (“CHARLEMAGNE”) was a
resident of Miramar, Florida. |

2. Defendant DAVID JAMES GREEN (“GREEN”) was a resident of Miami
Gardens, Florida.

The Conspiracy and Scheme to Defraud

3. From in or about January 2018 through in or about August 2019, in the District of

Maryland and elsewhere, the defendants,

DAVID JAMES GREEN, and
MCARNOLD CHARLEMAGNE

did knowingly and willfully conspire, confederate, and agree with others known and unknown to

commit-mail fraud, that is to knowingly and willfully devise and intend to devise a scheme and
artifice to defraud and to obtain money and property from victims, by means of materially false
and fraudulent pretenses, representations, and promises, that is, to persuade elderly victims to send
thousands of dollars in cash to members of the conspiracy under false pretenses that:

a. the money would be used to help the victims’ relatives pay legal or other expenses in

connection with crimes and other incidents that had not occurred, and
b. the money would be sent to particular individuals at their addresses, rather than to
members of the conspiracy falsely claiming to reside at those addressees
(the “scheme to defraud”), and for the purpose of executing and attempting to execute such scheme
to defraud, to knowingly deposit and cause to be deposited to be sent and delivered by the Postal
Service and private interstate carrier, and caused to be delivered by mail and private and
commercial interstate carrier, any matter and thing, according to the direction thereon, in violation
of 18 U.S.C. § 1341.
Manner and Means
4, It was part of the conspiracy and scheme to defraud that CHARLEMAGNE and
GREEN’s co-conspirators telephoned elderly victims throughout the United States and, while
posing as a police officer, lawyer, or other individual, falsely told the victim that a relative,
typically the victim’s grandchild, had been incarcerated in connection with a car accident or
traffic stop involving a crime, and needed money for bail and legal fees, often tens of thousands
of dollars.
5. It was further part of the conspiracy and scheme to defraud that the co-

conspirators also posed as the victims’ relatives themselves in order to further induce the victims

to send the cash.
6. It was further part of the conspiracy and scheme to defraud that the co-
conspirators described the situation as extremely serious, sometimes indicating that drugs had
been found in the vehicle, or that the occupant of another car was injured.

7. It was further part of the conspiracy and scheme to defraud that, in order to
conceal the crime, the co-conspirators told the victims false information, like that there had been
a “gag order” placed on the case requiring secrecy, or that the situation was embarrassing for the
grandchild, and that the victim should not share the information with others.

8. It was further part of the conspiracy and scheme to defraud that, during the
telephone calls, the co-conspirators directed the victims to send cash to a particular address via
overnight delivery service, such as United States Postal Service Priority Mail, Fed Ex, and
United Parcel Service.

9. It was further part of the conspiracy and scheme to defraud that, if the victims sent
cash as directed by the co-conspirators, the co-conspirators would call the victims again and ask.
for more cash, claiming that additional funds were necessary for various purposes, such as their
grandchild’s legal expenses, bail costs, fines, or to pay damages. The co-conspirators would
continue to call the victims and demand additional funds, regularly obtaining tens of thousands
of dollars from the retirement savings of victims.

10.—siIt was further part of the conspiracy and scheme to defraud that, in order to
conceal the crime, CHARLEMAGNE, GREEN, and other co-conspirators identified residential
locations across the country where the cash should be sent, including but not limited to addresses
in Maryland, Delaware, Pennsylvania, and Florida). CHARLEMAGNE, GREEN, and others
identified locations that would either be vacant or for sale, so no one would be at those locations

at the time of the deliveries.
li. ‘It was further part of the conspiracy and scheme to defraud that
CHARLEMAGNE, GREEN, and other co-conspirators retrieved the packages of cash and
distributed the fraud proceeds to other people involved in the scheme.

12. It was further part of the conspiracy and scheme to defraud that
CHARLEMAGNE, GREEN, and other co-conspirators recruited and instructed additional
people to assist in retrieving the packages of cash when they were delivered to the specified
locations..

13. As aresult of the execution of the scheme to defraud, CHARLEMAGNE,

GREEN, and others caused at least 65 different victims to send at least $1.5 million.

18 U.S.C. § 1349
COUNTS TWO THROUGH FOUR
(Mail Fraud)

1. Paragraphs 1, 2 and 4 through 13 of Count One of this Indictment are hereby
incorporated by reference as though fully set forth herein. |
2. On or about the dates listed below, in the District of Maryland and elsewhere, the
defendant,
MCARNOLD CHARLEMAGNE,
for the purpose of executing and attempting to execute the scheme to defraud, did knowingly
deposit and cause to be deposited to be sent and delivered by the Postal Service and private

interstate carrier, and caused to be delivered by mail and private and commercial interstate

carrier, any matter and thing, according to the direction thereon, as set forth below:

 

 

 

 

 

 

 

 

 

| COUNT | DATE FROM TO DESCRIPTION
“2 ~-| 5/31/2018 | Victim #1 in. Baltimore, MD |AFedExshipment

Toledo, Ohio containing $20,000 in cash.

3 5/31/2018 | Victim #2 in Baltimore, MD A Fed Ex shipment
Salem, Oregon containing $20,000 in cash.

4 6/6/2018 | Victim #3 in Baltimore, MD | A Fed Ex shipment
Framingham, containing $7,900 in cash.
Massachusetts

 

18 U.S.C. § 1341

 
COUNTS FIVE THROUGH SEVEN
(Mail Fraud)

3. Paragraphs 1, 2, and 4 through 13 of Count One of this Indictment are hereby

incorporated by reference as though fully set forth herein.

4. On or about the dates listed below, in the District of Maryland and elsewhere, the

defendant,

’

DAVID JAMES GREEN,

for the purpose of executing and attempting to execute the scheme to defraud, did knowingly

deposit and cause to be deposited to be sent and delivered by the Postal Service and private

interstate carrier, and caused to be delivered by mail and private and commercial interstate

carrier, any matter and thing, according to the direction thereon, according to the direction

thereon, as set forth below:

 

Se ETE

 

 

 

 

 

 

Fort Pierce, Florida

 

 

COUNT DATE FROM TO DESCRIPTION
ee _ see fc ee ee ogee Sv ga na
5 1/7/2019 | Victim #4 in Baltimore, MD | A UPS shipment
Bainbridge Island, containing $13,000 in cash.
Washington
6 1/14/2019 | Victim #5 in Baltimore, MD | A Fed Ex Shipment
Westland, Michigan containing $8,000 in cash.
7 1/17/2019 | Victim #6 in Baltimore, MD | A UPS Shipment

containing $8,000 in cash.

 

18 U.S.C. § 1341

 
FORFEITURE
The Grand Jury for the District of Maryland further finds that:
1, Pursuant to Rule 32.2, Fed. R. Crim. P., notice ts hereby given to the defendants
that the United States will seek forfeiture as part of any sentence in accordance with Title 18,
United States Code, Section 981(a)(1)(C) and Title 28, United States Code, Section 2461(c), in
the event of the defendants’ conviction under Counts One through Seven of the Indictment.
| Mail Fraud Forfeiture
2. As a result of the offenses set forth in Counts One through Seven, pursuant to 18
U.S.C. § 981(a)(1)(C) and 28 U.S.C. § 2461(c), the defendants
DAVID GREEN and MACARNOLD CHARLEMAGNE,
shall forfeit to the United States all property, real or personal, which constitutes or is derived
from proceeds traceable to the scheme to defraud, including, but not limited to: a money
judgment for each defendant representing the proceeds he obtained from his participation in the
scheme to defraud.
Substitute Assets
3. If any of the above-described forfeitable property, as a result of any act or
omission of the defendant:
a. cannot be located upon the exercise of due diligence
b. has been transferred, sold to, or deposited with a third party
c. has been placed beyond the jurisdiction of the court;
d. has been substantially diminished in value; or
e. has been commingled with other property which cannot be divided without

difficulty,
the United States, pursuant to 21 U.S.C. 3 853(p), shall be entitled to forfeiture of substitute
property up to the value of the forfeitable property described above.
18 U.S.C. § 981 (AG y(C)

21 U.S.C. § 853(p)
28 U.S.C. § 2461(c)

 

eA

Robert K. Hur
United States Attorney
A TRUE BILIg 4.

/ SIGNATURE REDACTED.

Foreperson & —

Date: 1213/9

= oo
